Exhibit 10.1

AMENDED CHANGE IN CONTROL SEVERANCE
AGREEMENT

          AGREEMENT made as of May 1, 2012, by and between Insignia Systems,
Inc., a Minnesota corporation (the “Company”), and Scott F. Drill (the
“Executive”).

          WHEREAS, the Company, as a publicly held corporation, recognizes the
possibility of a change in control of the Company, and that such possibility and
the uncertainty and questions which it may raise could result in Executive
leaving the Company or in distraction of Executive in the performance of
Executive’s duties to the detriment of the Company and its shareholders; and

          WHEREAS, it is in the best interests of the Company and its
shareholders to encourage the availability of Executive’s services to parties
who may in the future acquire control of the Company and to provide an incentive
for Executive to remain with the Company during any period of uncertainty
leading up to a change in control;

          WHEREAS, based on the foregoing, the Company wishes to provide that,
in the event of a change in control of the Company, Executive will receive
certain benefits if Executive’s employment by the Company ceases for certain
reasons within a specified period following the change in control;

          NOW, THEREFORE, in consideration of the foregoing and the provisions
of this Agreement, the parties hereto agree as follows:

          1.          General Provisions. This Company shall pay Executive a
lump sum severance payment if Executive ceases to be employed by the Company
within two years following a Change in Control (as defined below) for certain
reasons specified in this Agreement. Nothing in this Agreement alters the “at
will” nature of Executive’s employment by the Company. This means that either
before or after a Change in Control, either the Company or the Executive may
terminate Executive’s employment by the Company, either with or without cause,
for any reason or no reason. This Agreement relates only to whether Executive
shall be entitled to certain severance payments following cessation of
employment. No right to severance payments shall arise under this Agreement
unless and until there occurs a Change in Control.

          2.          Definition of Change in Control. For purposes of this
Agreement, a “Change in Control” shall be considered to occur if any of the
following occurs after the date of this Agreement:

 

 

 

 

(a)

the closing of the sale of all or substantially all of the assets of the
Company;

 

 

 

 

(b)

the closing of a merger, consolidation or corporate reorganization of the
Company which results in the stockholders of the Company immediately prior to
such event

1

--------------------------------------------------------------------------------




 

 

 

 

 

owning less than 50% of the combined voting power of the Company’s capital stock
immediately following such event;

 

 

 

 

(c)

the acquisition by any person (or persons who would be considered a group under
the federal securities laws) who as of the date of this Agreement own less than
25% of the voting power of the Company’s outstanding voting securities, of
beneficial ownership of securities representing 40% or more of the combined
voting power or the Company’s then outstanding securities; or

 

 

 

 

(d)

the election to the Company’s board of directors of persons who constitute a
majority of the board of directors and who were not nominated for election by
the board of directors as part of a management slate.

          3.          Amount of Severance Payment. If a Change in Control occurs
after the date of this Agreement and Executive subsequently ceases to be
employed by the Company prior to the second anniversary of the Change in
Control, then the Company shall pay Executive a lump sum severance payment equal
to twenty-four (24) months of Executive’s base salary (as defined below) if (a)
the Change in Control is a “hostile takeover” and the Executive ceases to be
employed for any reason (including voluntary resignation) other than death or
cause (as defined below), or (b) the Change in Control is not a “hostile
takeover” and the Executive ceases to be employed due to a reason not precluding
payment under Section 4. The Company shall be entitled to deduct from the lump
sum severance payment any amounts which the Company is required by law to
withhold from such a payment.

          For purposes of this Section 3, the terms “base salary” and “hostile
takeover” are defined as follows. “Base salary” means either $316,200 or the
Executive’s annual base salary in effect immediately prior to the Change in
Control, whichever is higher. “Hostile takeover” means a Change in Control (a)
that is not approved in advance of a public announcement by the Company’s Board
of Directors or a committee of the Board of Directors authorized by the Board to
consider the Change in Control, or (b) in which the acquiring entity is a direct
competitor of the Company, including but not limited to Valassis Sales and
Marketing Services, Inc., News America Marketing In-Store, Inc., and Vestcom
International, Inc., and their affiliated companies.

          Payment due under this Agreement shall be made on the 60th day after
Executive’s termination of employment, except that if Executive is then a “key
employee” of the Company, as defined in Section 409A of the Internal Revenue
Code, payment shall be made on the date which is six months after termination of
employment, or to his heirs upon his death if earlier; provided, however, that
no payment shall be made unless Executive has first delivered to the Company the
Release described in Section 11, and the Release has not been rescinded during
any applicable rescission period.

          4.          Circumstances in Which Severance Shall Not Be Paid.
Notwithstanding the provisions of Section 3(b) above, the Company shall not be
obligated to make any lump sum severance payment under this Agreement if,
following a Change in Control, Executive ceased to be employed by the Company
due to:

2

--------------------------------------------------------------------------------




 

 

 

 

(a)

Executive’s death or disability;

 

 

 

 

(b)

termination of Executive by the Company for Cause (as defined below); or

 

 

 

 

(c)

resignation by Executive for any reason other than a Good Reason (as defined
below), including retirement.

 

 

 

For purposes of this Section 4, the following defined terms have the meanings
indicated:

 

 

 

 

“Cause” means termination by the Company of Executive’s employment due to:

 

 

 

 

(1)

conviction of a felony;

 

 

 

 

(2)

the willful and continued failure of Executive to perform his essential duties;
or

 

 

 

 

(3)

gross misconduct which is materially injurious to the Company;

 

 

 

provided, however, that the matters referred to in clause (2) or (3) shall not
be deemed to constitute “Cause” unless the Company has first given Executive
written notice specifying the conduct by Executive that constitutes such failure
or gross misconduct and Executive has failed to remedy the same to the
reasonable satisfaction of the Company’s Board of Directors.

 

 

 

 

“Good Reason” shall mean any of the following, unless Executive gives his or her
prior written consent:

 

 

 

 

(1)

the assignment to Executive of any duties inconsistent with Executive’s status
or position with the Company, or a substantial reduction in the nature or status
of Executive’s responsibilities from those in effect immediately prior to the
Change in Control;

 

 

 

 

(2)

a reduction by the Company in Executive’s annual base salary in effect
immediately prior to the Change in Control;

 

 

 

 

(3)

the relocation of the Company’s principal executive offices to a location more
than fifty miles from Minneapolis, Minnesota or the Company requiring Executive
to be based anywhere other than the Company’s principal executive offices,
except for required travel on the Company’s business to an extent substantially
consistent with Executive’s prior business travel obligations;

 

 

 

 

(4)

the failure by the Company to continue to provide Executive with benefits at
least as favorable to those enjoyed by Executive under any of the Company’s
pension, life insurance, medical, health and accident, disability, deferred
compensation, incentive awards, incentive stock options, or savings plans in
which Executive was participating at the time of the Change in Control, the
taking of any action by the Company which would directly or indirectly
materially reduce any of such

3

--------------------------------------------------------------------------------




 

 

 

 

 

benefits or deprive Executive of any material fringe benefit enjoyed at the time
of the Change in Control, or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive is entitled at the time
of the Change in Control, provided, however, that the Company may amend any such
plan or programs as long as such amendments do not reduce any benefits to which
Executive would be entitled upon termination; or

 

 

 

 

(5)

any termination of Executive’s employment which is not made pursuant to a Notice
of Termination satisfying the requirements in Section 5 below.

          5.          Notice of Termination. Any termination of Executive’s
employment by the Company or by Executive shall be communicated by written
Notice of Termination to the other party hereto in accordance with the notice
provisions of Section 6. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific facts and
circumstances claimed to provide the basis for termination.

          6.          Method of Giving Notice. All notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage pre-paid,
addressed to the last known residence address of the Executive, or in the case
of the Company, to its principal office to the attention of each of the then
directors of the Company with a copy to its Secretary, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

          7.          Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties. No waiver by either party
thereto at any time of any breach by the other party to this Agreement, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or similar time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. This Agreement shall be governed by the laws of the
State of Minnesota. This Agreement supersedes all prior agreements on this
subject matter.

          8.          Arbitration of Disputes. Any and all disputes between the
parties relating to this Agreement or any alleged breach of this Agreement shall
be resolved by binding arbitration held in the City of Minneapolis pursuant to
the Commercial Arbitration Rules of the American Arbitration Association before
a single arbitrator. In the event that Executive is determined by the arbitrator
to be the prevailing party in such an arbitration, the arbitrator shall award
Executive, as an additional element of damages, his or her attorneys’ fees and
legal expenses actually incurred in the enforcement of this Agreement and in the
arbitration proceeding. Judgment on the arbitration award may be entered by any
court having jurisdiction.

4

--------------------------------------------------------------------------------



          9.          Successors. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, personal representatives, successors and
assigns of the parties hereto.

          10.          Exclusive Benefits. The benefits provided by this
Agreement are in lieu of all other severance, change in control, or similar
benefits payable to Executive due to termination following a Change in Control.

          11.          Release. As a condition to receiving any benefits under
this Agreement, Executive shall be required to deliver a standard release to the
Company releasing the Company and its shareholder, directors, officers,
employees, agents and affiliates from any and all claims relating to Executive’s
employment and termination of employment.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

 

 

 

 

 

EXECUTIVE:

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

/s/ Scott F. Drill

 

By: 

/s/ John Gonsior

 

Scott F. Drill

 

 

 

 

 

Its:

Vice President of Finance and

 

 

 

Chief Financial Officer

5

--------------------------------------------------------------------------------